 

Exhibit 10.3

 

 

 

 

 

 

LOAN MODIFICATION AGREEMENT

 

This Loan  Modification  Agreement  (“Agreement”)  is  made  and  entered  as 
of March  31,  2013  between  CALIFORNIA  BANK  &  TRUST, a California banking
corporation ("Bank"),  and  ICON  ECI  FUND  FIFTEEN,  L.P.  (“Borrower”). 


RECITALS 

 

A.                  Pursuant to the terms of a Commercial Loan Agreement ("Loan
Agreement") between  Bank  and  Borrower  dated  as  of  May  10,  2011,  Bank 
agreed  to  make  a  revolving  Line  of Credit available to Borrower.

 

B.                  The  Line  of  Credit  was  evidenced  by  a  promissory 
note  ("Note")  of  even  date with the Loan Agreement, executed by Borrower in
favor of Bank.

 

C.                  Borrower's  obligations  under  the  Note and Loan Agreement
were originally secured, among  other  things,  by  the  following: 

 

1.                   A Security Agreement, dated the same date as the Loan
Agreement, executed by  Borrower  in  favor  of  Bank  granting  Bank  a 
security  interest  in  Borrower’s  personal property (“Security  Agreement”). 
The  security  interest  was  perfected  through  a  UCC-1 Financing Statement
filed with the Delaware Secretary of State.

 

D.                  Borrower  has  requested  additional  time to repay  the 
indebtedness  owing  under the Note.  Bank  is  agreeable  to  the  terms  set 
forth  below. 

 

E.                   On  January  2,  2013,  ICON  Capital  Corp., a Delaware 
corporation,  converted  to ICON Capital,  LLC,  a  Delaware  limited 
liability  company,  pursuant  to  the  provisions  of  Section 18-214 of  the 
Delaware  Limited  Liability  Company  Act. 

 


TERMS

 

NOW, THEREFORE,  Borrower  and  Bank  agree  as  follows: 

1.                   Adoption of Recitals.  Borrower hereby represents and
warrants that each of the Recitals set  forth  above  are true,  accurate  and 
complete.

 

2.                   Acknowledgement of Debt.  Borrower acknowledges that there
are no claims, demands,  offsets  or  defenses  at  law  or  in  equity  that 
would  defeat  or diminish  Bank’s  right  to collect the indebtedness evidenced
by  the documents described in the Recitals (“Loan Documents”) and to proceed to
enforce the rights and  remedies  available  to  Bank  as  provided  in the Loan
Documents or by law. Capitalized terms  in  this  Modification  shall  have 
the  meanings given to  them  in  the  Loan  Documents unless otherwise defined
herein.

 

3.                   Modification of Loan Documents.  The Loan Documents are
hereby supplemented, amended and modified to incorporate  the  following, 
which  shall  supersede  and prevail over  any  existing  and  conflicting
provisions thereof:

(a)           Section  1.1  of  the  Loan  Agreement, entitled “Definitions,” is
modified by deleting the  definition  of  “Adjusted  Total  Liabilities.” 

 

(b)           Section  1.1  of  the  Loan  Agreement,  entitled “Definitions,”
is modified by deleting the  definition  of  “Line  of  Credit  Expiration 
Date”  and  inserting  in  its place the  following: 

 

“Line of Credit Expiration Date” means March 31, 2015.

  

 

--------------------------------------------------------------------------------

 

 

 

(c)           Section  1.1  of  the  Loan  Agreement,  entitled “Definitions,”
is modified by  adding a definition  of  “Total  Liabilities”  as  follows: 

 

“Total Liabilities” shall mean, as of the date of determination, the sum of 
current liabilities plus long  term  liabilities  of  Borrower;  all calculated
in accordance  with  GAAP, consistently applied. 

 

(d)           Section 2.1(a) of the Loan Agreement,  entitled “Revolving Line of
Credit,” is modified by  deleting  the  section  and  inserting  in  its  place 
the  following: 

 

Revolving Line  of  Credit.  During  the  Line  of  Credit Availability Period 
and  so  long  as  no  Event  of  Default  has occurred and is continuing, Bank 
will,  on  a  revolving basis, make  advances  to  Borrower  (“Line  of 
Credit”), which,  except  as  set forth below,  may  not  at  any  time  exceed 
an  aggregate  amount outstanding equal  to  the  lesser  of  Ten  Million 
Dollars ($10,000,000.00) or  the  Borrowing  Base  (collectively  the  “Line  of
Credit  Limit”).  Borrower’s  obligation  to  repay  advances  under  the Line
of  Credit  shall  be  evidenced  by  a  promissory  note  in  a  form
acceptable to  Bank  (the  “Line  of  Credit Note”). During the Line of Credit
liability  Period,  Borrower  may  repay  principal  amounts  and reborrow
them.  Borrower  agrees  that  Borrower  will  not  permit  the outstanding 
balance  under  the  Line  of  Credit  to  exceed  the  Line  of Credit Limit. 
Provided  no  Event  of  Default  has  occurred  and  is continuing  at  such 
time,  Borrower  may  request  one  year  extensions of the  Line  of  Credit 
Availability  Period  within  three  hundred ninety  (390)  days  of  the  then 
applicable  Line  of  Credit  Expiration Date, but  Bank  has  no  obligation 
to  grant  the  extension. 

 

(e)           Section  8.4  of  the  Loan  Agreement, entitled “Minimum Debt
Service Coverage Ratio,” is  deleted  and  replaced  with  the  following: 

 

Minimum Debt  Service  Coverage  Ratio.   To maintain as of the  end  of  each 
fiscal  quarter  based  on  the  financial results as  reported  on  SEC  Form 
10-Q  or  10-K,  as applicable, a Debt Service Coverage Ratio  of  not  less 
than 2.00 to  1.00  on  a  rolling  four  quarter  basis,  effective  as  of
December 31, 2012.

(f)            Section  8.6  of  the  Loan  Agreement,  entitled  “Leverage 
Ratio,”  is  deleted  and replaced with the following:

 

Leverage Ratio.  To maintain, as of the end of each fiscal  quarter,  based  on 
the  financial  results  as  reported  on SEC Form  10-Q or 10-K, as
applicable,  a  ratio  of  Total Liabilities to Tangible Net Worth not to exceed
2.00 to 1.00 effective as  of  December 31, 2012. 

 

(g)           Section 8.5 of the Loan Agreement,  entitled “Tangible Net Worth,”
is deleted and replaced with the following:

 

Tangible Net Worth.  To maintain as of the end of the fiscal quarter based on
the financial results  as  reported  on SEC Form  10-Q or 10-K, as applicable, a
Tangible Net Worth of  not  less  than  Fifty  Million  Dollars
($50,000,000.00), effective  December  31,  2012. 

 

(h)           The Loan Documents which recite that they are security instruments
shall secure, in addition  to  any  other  obligations  secured  thereby,  the 
payment  and  performance by Borrower of all obligations under the Line of
Credit, as modified hereby, and by any  amendments,  modifications,  extensions
or renewals of the same which are hereafter agreed to in writing by the parties.

 

  

 

--------------------------------------------------------------------------------

 

 

4.                       Conditions  Precedent.  The  modification  of  the 
Loan  Documents  under  Section  3 above is  subject  to  Borrower’s 
compliance  with  the  following  conditions  precedent  to  Bank’s complete
satisfaction: 

 

(a)           Execution  of  this  Modification  by  Borrower delivery of  the 
executed  Modification the Bank  by  March  31,  2013; 

 

(b)           Borrower  shall  pay  a  renewal  fee  of  $38,000.00; 

 

(c)           Borrower  shall  pay  all  accrued  interest  on  the  Line of
Credit  through  February  28,  2013;  and 

 

(d)           Borrower shall reimburse the Bank for the attorneys’ fees incurred
by  Bank  in  preparation  of  this Modification.

 

5.                       Borrower’s Representations and Warranties. Borrower
represents and warrants to Bank as of the date of this Modification and until
repayment of all indebtedness of Borrower to Bank:

 

(a)           Accuracy of Representations in Modification and Existing Loan
Documents. All representations and warranties made and given by Borrower in this
Modification and the Loan Documents are accurate and correct except to the
extent that any breach thereof would not result in a Material Adverse Change.

 

(b)           No Default.  No default has occurred and is continuing under the
Loan Documents, and no event has occurred and is continuing which, with notice
or the passage of time or both, would be a default which could be reasonably
expected to result in a Material Adverse Change.

 

(c)           Enforceable Loan Documents/No Conflicts. The Loan Documents and
this Modification are legal, valid and binding agreements of Borrower,
enforceable in accordance with their respective terms. This Modification does
not conflict with any law, agreement, or obligation by which Borrower is 
bound. 

 

6.                       Borrower Acknowledgment. Borrower hereby acknowledges
and agrees that:

 

(a)                 No Breach by Bank.  Bank  has  not  breached  any duty to
Borrower in connection with the Loan Documents, and Bank  has  fully  performed 
all  obligations  the  Bank  may have had  or  now  has  to  Borrower  and 
Guarantors. 

 

(b)                    Interest,  Fees,  and  Other  Charges.  All interest,
fees or other charges imposed, accrued, or  collected by Bank under the Loan
Documents or this Modification, and the method of computing the interest, 
fees,  or  other  charges, were and  are  proper  and  agreed  to  by  Borrower 
and Guarantors and  were  properly  computed  and  collected. 

 

(c)                     No  Waiver. By entering into this Modification, Bank
does  not  waive  any  existing  defaults  or  any  defaults hereafter
occurring,  and  Bank  does not become obligated to waive any  condition  or 
obligation  in  any  agreement between or  among  any  of  the  parties 
hereto. 

 

(d)                    No Third Party Beneficiaries.  This  Modification  is not
intended for, and shall not be construed  to  be  for,  the benefit of  any 
person  not  a  signatory  hereto. 

 

(e)                     Fair Consideration. All payments made by Borrower to 
Bank  under  the  Loan  Documents  and  this Modification  were  and  are  for 
fair  consideration  and reasonably equivalent value.

 

7.                       Governing Law. This Modification shall be construed,
governed and enforced in accordance with the laws of the State of California.

  

 

--------------------------------------------------------------------------------

 

 

8.                       Interpretation.  No  provision  of  this  Modification 
is to be  interpreted  for  or  against Borrower or Bank because that party, or
that party's representative, drafted such provision.

 

9.                       No Impairment/Security.  Except  as  otherwise 
specifically  set  forth  herein,  the Loan Documents  shall  each  remain 
unaffected  by  this Modification and all such documents shall remain in full
force and effect.  Borrower’s payment and performance of Borrower’s various
obligations to  Bank  under  the  Loan  Documents,  including  all  extensions, 
amendments,  renewals or replacements  thereof,  continue  to  be  and  shall 
be  secured  by  the  liens  arising  under  the  Loan Documents.  Nothing
contained herein shall be deemed a waiver of any of the rights and remedies that
Bank may have against Borrower, or  of  any  of  Bank’s  rights  and  remedies 
arising out of the Loan Documents. 

 

10.                    Purpose  and  Effect  of  Bank’s  Approval.  Bank’s 
approval  of  any  matter  in connection with  the  Loan  Documents  shall  be 
for  the sole purpose of protecting Bank’s security, rights, and  remedies 
under  the  Loan Documents.  No  such  approval shall result  in  a  waiver  of
any default  of  Borrower.  In  no  event  shall  Bank’s approval be a
representation  of  any  kind  by Bank with  regard  to  the  matter  being 
approved. 

 

11.                    Counterparts. This Modification may be executed in as
many counterparts as necessary or convenient, and by the  different  parties 
on  separate  counterparts each of which, when so  executed,  shall  be  deemed 
an  original,  but  all  such  counterparts  shall  constitute  but  one and the
same agreement. 

 

12.                    Invalidity. If any court of competent jurisdiction 
determines  any  provision  of  this Modification or any of the Loan Documents
to be invalid,  illegal  or  unenforceable,  that  portion shall be deemed
severed from the rest, which shall remain in full force and effect as though the
invalid, illegal or unenforceable portion had never been a part of this
Modification or the Loan Documents. 

 

13.                    Successors  and  Assigns.  This  Modification  shall  be
binding upon and inure to the benefit of the parties hereto and their 
respective  successors  and  assigns. 

 

14.                    Full  Force  and  Effect.  Except  as  set  forth 
herein,  all  other  terms  and  conditions  of the Loan Documents shall remain
in full force and effect, including provisions on prepayment, late charges, 
default interest and attorneys fees. 

 

15.                    The  Current  Status  of  the  Line  of  Credit. 
Borrower  hereby  acknowledges  the following: (a)  except  as  modified  by 
this  Modification,  the  Loan  Documents  remain  in  full  force and effect,
and remains the binding obligation of Borrower; and (b) Borrower has no known or
suspected defense to its obligations under the Loan Documents, and no claim or
offset whatsoever against  Bank  in  connection  with the Loan  Documents  or 
otherwise. 

 

16.                    Entire Agreement. This Modification and the Loan 
Documents  constitute  the entire, complete  and  exclusive  understanding 
between  the  parties  regarding the Loan and may not be modified, amended, or
terminated except by  a  written  agreement  signed  by  the  party against whom
enforcement is sought. No modification, change or supplement of the Loan
Documents and this Modification shall be binding on Bank unless in writing
signed by an authorized officer of Bank.  No waiver of or any  acquiescence  to 
any  Event  of  Default  or  any failure or  delay  by  Bank  in  enforcing 
any  right  or  remedy  shall  be  construed  to  be  a  waiver, acquiescence, 
or  consent  to  any  preceding  or  subsequent  Event  of  Default  or  a 
waiver  of  any right or remedy. 

 

17.                   Documentation. In addition to the instruments and
documents mentioned or referred to  herein,  Borrower  will,  at  Borrower’s 
own  cost  and  expense,  supply  Bank  with  such other instruments, 
documents,  information  and  data  as  are  reasonably  necessary for the
purposes hereof, all of which shall be in form and  content  as  reasonably 
required  by  Bank. 

  

 

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the parties have executed this Modification  as  of  the 
day  and year first above written.

 

 

ICON ECI FUND FIFTEEN, L.P.,
a Delaware limited partnership,

By:      ICON GP 15, LLC, its  

            general partner

            By: ICON CAPITAL, LLC,

                its manager

 

 

                By:   /s/ Michael A. Reisner                 

                                Michael A. Reisner

Co-President and Co-Chief   Executive Officer

 

CALIFORNIA BANK & TRUST,
a California banking corporation

 

 

By:      /s/ J. Michael Sullivan            

                J. Michael Sullivan

First Vice President and Relationship Manager

 

 

 

 

 

  

 

--------------------------------------------------------------------------------

 